DETAILED ACTION
Papers filed on 08/31/20, 11/30/20 and 02/17/21 have been received.   
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements submitted on 08/31/20, 11/30/20 and 02/17/21 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 10-12, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 11,024,385 issued to Chibvongodze et al. (hereinafter “Chibvongodze”).
Regarding claim 1, Chibvongodze teaches a semiconductor storage device (figs. 2-6) comprising: a memory unit (102a) that includes first and second memory cells (col. 20, ll. 1-14), first and second bit lines (BL in fig. 2A and col. 20, ll. 41-62) respectively connected to the first and second memory cells, and first and second bonding metals (270b in fig. 2) respectively connected to the first and second bit lines; and a circuit unit (control die 104 in figs. 2, 6) bonded to the memory unit, the circuit unit including a sense amplifier unit (250a in fig. 6) including a first wire (652), a third bonding metal (274b) connected with the first wire (652) and 
Regarding claim 2, Chibvongodze teaches the semiconductor storage device according to claim 1, wherein the first and second bit lines (BL in fig. 4) each extend in a first direction, are aligned along the first direction, and are separated in the first direction.  
Regarding claim 4, Chibvongodze teaches the semiconductor storage device according to claim 1, wherein the memory unit (102a in fig. 6) further includes a third memory cell (another memory cell such as first and second memory cells), a third bit line (such as bit line BL in fig. 4) connected to the third memory cell, and a fifth bonding metal (another bonding metal 274b in fig. 6) connected to the third bit line, and the circuit unit further includes a sixth bonding metal (another bonding 270b in fig. 6) that is connected with the first wire and faces the fifth bonding metal.  
Regarding claim 10, Chibvongodze teaches the semiconductor storage device according to claim 1, wherein the memory unit includes a plurality of first conductor layers that are separated from each other (see fig. 4 and col. 17, ll. 4-38 and col. 20, ll. 41-62), first pillars that pass through the plurality of first conductor layers, a plurality of second conductor layers that are separated from each other, second pillars that pass through the plurality of second conductor layers, and third conductor layers and fourth conductor layers that are respectively connected with the first pillars and second pillars, the first memory cell is located at an intersection portion between one of the first pillars and one of the first conductor layers, the second memory cell is located at an intersection portion between one of the second pillars and one of the second conductor layers, the first bit line is one of the third conductor layers and the 
Regarding claims 11-12, 14 and 20, since the claims recite similar features as in claims 1-2, 4 and 10, they are rejected for the same reasons.
Allowable Subject Matter
Claims 5-9, 13 and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the semiconductor storage device according to claim 1, wherein the circuit unit further includes a first local amplifier unit connected to the first bit line, a second local amplifier unit connected to the second bit line, and a global bit line connected with the first local amplifier unit and the second local amplifier unit, and the sense amplifier unit is connected between the first wire and the global bit line. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose three-dimensional memory devices including bonding metals connecting a memory chip and a circuit chip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/12/21

/SON L MAI/Primary Examiner, Art Unit 2827